DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-17, drawn to a storage container, classified in CPC class A61J7/0076.
Group II. Claims 18-20, drawn to a system comprising a plurality of storage containers, classified in CPC class B65G1/00.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are directed to related articles dispensing. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in Group I discloses a unitary storage container comprising a specific structural configuration whereas the invention of Group II discloses a system wherein a group of a plurality of storage containers operated to dispense articles.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
	
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brad A. Wilson on 11/15/2022 a provisional election was made without traverse to prosecute the invention of Group I comprising claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 10 objected to because of the following informalities:  
Claim 10 recites the limitations “wherein the plurality of webs is formed by milling the base body of the separating device” in lines 1-2.  As best construed claim 10 is cited as method claim reciting a process in an embodiment that intends to claims an apparatus as in claim 1. Therefore, claim 10 is restricted as reciting a method in an embodiment for an apparatus.  Although, a rejection is cited, claims 10 in not fully treated on the merits. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitations “wherein the plurality of webs is formed by milling the base body of the separating device,” in lines 1-2.  It is not clear as how the plurality of webs are formed by milling the base body of the separating device since the separating body is originally present and the plurality of channels are formed thereon and thereby the unworked portions of the separation device inherently become the plurality of webs between the created channels.  In view of the Examiner, it is the channels that are formed by milling the base body not the plurality of webs.  Appropriate clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Rudek (US 9,501,890).

Referring to claim 1. Rudek discloses a storage container (20; Figure 1B) comprising: 
a housing (32; Figure 1A) comprising a dispensing opening (94; Figure 3C) disposed in a housing bottom surface (bottom surface of 62; Figure 3C); 
a separating device (40) disposed in the housing (32), the separating device (40) comprising a plurality of channels (60; Figure 3A), each channel (60) comprising a peripheral wall (perimeter wall of channel 60) comprising a linear surface (interior surface of channel 60 extending in a vertical direction; Figure 4B) and two radial walls (two sidewalls of channel 60 disposed at the left and right side of channel 60 below member 102 as seen in Figure 3A) each comprising a linear surface (vertically downward surface of side walls of 60); and 
a contact reducing member (members 82; Figure 4C) disposed on one of the linear surface of the peripheral wall (interior surface of channel 60 extending in a vertical direction; Figure 4B) and the linear surface of one of the radial walls (vertically downward surface of side walls of 60) of a first channel (60) of the plurality of channels, the contact reducing member (82) configured to reduce a contact area (surface area of 60 in contact with a passing article in a channel) between a small piece good and one of the peripheral wall and the radial walls of the first channel (members 82 reduce contact of passing article with wall of 60).

Referring to claim 2. Rudek discloses a storage container (20; Figure 1B) comprising: 
wherein the contact reducing member (members 82; Figure 4C) is disposed on the linear surface of the peripheral wall (interior surface of channel 60 extending in a vertical direction; Figure 4B) of the first channel (channel 60) and the reduced contact area is configured to reduce an electrostatic attraction between the small piece good and the peripheral wall (the projecting protrusion members 82 decrease the surface that initiates contact with a passing article, electrostatic attraction is reduced when there is a less surface that is in contact with the article surface).

Referring to claim 3. Rudek discloses a storage container (20; Figure 1B) comprising: 
wherein the contact reducing member (members 82; Figure 4C) is disposed on the linear surface of the one of the radial walls (vertically downward surface of side walls of 60) of the first channel (channel 60) and the reduced contact area is configured to reduce an electrostatic attraction between the small piece good and the one of the radial walls (the projecting protrusion members 82 decrease the surface that initiates contact with a passing article, electrostatic attraction is reduced when there is a less surface that is in contact with the article surface).

Referring to claim 4. Rudek discloses a storage container (20; Figure 1B) comprising: 
wherein the contact reducing member (including members 82 and 84) comprises a depression (inset grooves 84).

Referring to claim 5. Rudek discloses a storage container (20; Figure 1B) comprising: 
wherein the depression (inset grooves 84) is a vertical groove (see configuration in Figures 4B and 4C).

Referring to claim 6. Rudek discloses a storage container (20; Figure 1B) comprising: 
wherein the vertical groove (vertical groove created by inset grooves 84) is open to the dispensing opening of the first channel (opens into channel 60).

Referring to claim 7. Rudek discloses a storage container (20; Figure 1B) comprising: 
wherein the contact reducing member (members 82; Figure 4C) comprises an elevation (see member 82 extending in a vertical direction).

Referring to claim 8. Rudek discloses a storage container (20; Figure 1B) comprising: 
wherein the plurality of channels (60) is defined by a plurality of webs (web portions of 56 between two adjacent channels 60; Figure 3A) disposed on a base body (62) of the separating device (40).

Referring to claim 9. Rudek discloses a storage container (20; Figure 1B) comprising: 
wherein each of the plurality of webs (web portions of 56 between two adjacent channels 60; Figure 3A) is attached to an outer periphery (58) of the separating device (40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rudek (US 9,501,890)(alone).

Referring to claim 10. (see 35 U.S.C. 112 (pre-AIA ), second paragraph rejection and claim objection above).  Rudek does not specifically disclose the plurality of webs is formed by milling the base body of the separating device.

It would have been an obvious matter of design choice to have used a milling process to form the plurality of webs on the base body of the separating device, since the applicant has not disclosed that using a milling process as opposed to any other forming processes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well will as the plurality of webs being integrally molded in place. 

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rudek (US 9,501,890) in view of Yuyama (US 2015/0027286 A1)

Referring to claim 11. Rudek does not disclose a horizontal slot dividing each of the plurality of webs into an upper web section and a lower web section, and dividing each of the plurality of channels into an upper channel section and a lower channel section.
Yuyama discloses a storage container (20; Figure 1) comprising a horizontal slot (24a; Figure 16) dividing each of the plurality of webs (web portions between channels 25; Figure 16) into an upper web section (webs between channels 25 above 24a; figure 16) and a lower web section (webs between channels 25 below 24a), and dividing each of the plurality of channels (25) into an upper channel section (25 above 24a) and a lower channel section (25 below 24a).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rudek to include a horizontal slot dividing each of the plurality of webs into an upper web section and a lower web section, and dividing each of the plurality of channels into an upper channel section and a lower channel section as taught by Yuyama because the length size of the dispensing channels can be extended thus the captured articles travel a greater distance prior to being dispensed, allowing more control of the articles as the rotor is rotated.

Referring to claim 12. Rudek discloses a storage container (20; Figure 1B) wherein the contact reducing member (members 82; Figure 4C) is disposed on a peripheral wall of the lower channel section (on wall surface 80 at a bottom section of 60; Figure 4B).

Referring to claim 13. Rudek discloses a storage container (20; Figure 1B) wherein the contact reducing member (members 82; Figure 4C) is disposed on a peripheral wall of the upper channel section (on wall surface 80 at a top section of 60; Figure 4B).
Referring to claim 14. Rudek discloses a storage container (20; Figure 1B) wherein the contact reducing member (members 82; Figure 4C) is disposed on a radial wall (two sidewalls of channel 60 disposed at the left and right side of channel 60 below member 102 as seen in Figure 3A) of the lower channel section (on wall surface 80 at a bottom section of 60; Figure 4B).

Referring to claim 15. Rudek discloses a storage container (20; Figure 1B) wherein the contact reducing member (members 82; Figure 4C) is disposed on a radial wall (two sidewalls of channel 60 disposed at the left and right side of channel 60 below member 102 as seen in Figure 3A) of the upper channel section (on wall surface 80 at a top section of 60; Figure 4B).

Referring to claim 16. Yuyama discloses a storage container (20; Figure 1) comprising wherein a retaining section (section spanning the retainer) of a retainer (32; Figure 12C) is disposed in the horizontal slot (24a; Figure 26), wherein the retaining section (section spanning the retainer) is configured to prevent drug portions (articles) in the channel (25) aligned with the dispensing opening (27; Figure 12c) from falling from the upper channel section into the lower channel section (see path in Figures 12a-12d).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rudek (US 9,501,890) in view of Yuyama (US 2015/0027286 A1) in view of Bae (US 9,238,545).

Referring to claim 17. Rudek in view of Yuyama do not disclose a plurality of horizontal radial grooves arranged on a bottom surface of the separating device.
Bae discloses a medication dispensing apparatus (Figure 3) wherein a plurality of horizontal radial grooves (220; Figure 3) arranged on a bottom surface of the separating device (200), wherein the plurality of horizontal radial grooves (220) are configured to be open towards the outer periphery of the separating device (200; see Figure 3).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rudek in view of Yuyama to have included a plurality of horizontal radial grooves arranged on a bottom surface of the separating device because the grooves at the bottom surface of the separating device would reduce rotating friction of the separating device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651